           Case 3:20-cv-05451-TSZ-TLF Document 32 Filed 12/23/20 Page 1 of 1




 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          DENGE LEMO GAHANO,
 8                                 Plaintiff,
                                                            C20-5451 TSZ-TLF
 9              v.
                                                            MINUTE ORDER
10        STEPHEN LANGFORD, et al.,
11                                 Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Plaintiff’s Emergency Motion for Extension of Time, docket no. 31, is
14
     GRANTED. The deadline to file a second amended complaint is hereby EXTENDED to
     January 6, 2021. Defendants’ motion to dismiss shall be RENOTED to January 29, 2021.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 23rd day of December, 2020.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Gail Glass
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
